Exhibit 10a


3.01


CONTRACT NO. MA-13837
 
AMENDMENT NO. 1
TO
COMMITMENT TO GUARANTEE OBLIGATIONS


 
THIS AMENDMENT NO. 1, dated as of June 15, 2005 (the "Amendment"), to that
certain Commitment to Guarantee Obligations, dated as of May 28, 2003 (the
"Commitment"), is by and between the United States of America, represented by
the Secretary of Transportation, acting by and through the Maritime
Administration (the "Secretary"), and ROWAN COMPANIES, INC. (the "Shipowner",
and together with the Secretary, the "Parties").


WHEREAS, on May 28, 2003, the Shipowner executed the Indenture, and issued
thereunder a Floating Rate Note designated, "United States Government Guaranteed
Ship Financing Obligations, SCOOTER YEARGAIN Series" (the "Initial Transaction")
with a maximum principal amount of $91,198,000;


WHEREAS, pursuant to Title XI of the Merchant Marine Act, 1936, the Secretary
guaranteed the payment of outstanding principal of and interest on the Floating
Rate Note (“the Obligations”), the outstanding principal amount of which is
currently $85,118,000;


WHEREAS, Section 4(b) of the Special Provisions of the Trust Indenture provides
that the Shipowner may redeem or repay the Floating Rate Note, in whole or in
part, on a Redemption Date designated by the Shipowner, from the proceeds of the
issuance of a fixed rate note (the “Fixed Rate Note”); and


WHEREAS, the Parties wish to amend certain documents relating to the Initial
Transaction in order to provide for the complete redemption of the Floating Rate
Note, by the issuance of a Fixed Rate Note in the aggregate principal amount of
$85,118,000;


NOW THEREFORE, in consideration of the mutual rights and obligations set forth
herein and of other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:


Section 1.01 Annexed to each counterpart of this Amendment No. 1 to the
Commitment to Guarantee Obligations are the forms of the Obligation Purchase
Agreement, Supplement No. 1 to the Trust Indenture, Amendment No. 2 to the
Security Agreement, and the Obligations to be issued June 15, 2005, the forms of
which are hereby approved by the Secretary.
 
Section 1.02 Article III of the Commitment shall be amended pursuant to Article
V thereof, as follows:


The Obligations to be issued as a fixed rate note shall be as provided in the
Indenture and in the form of the Fixed Rate Note annexed as Exhibit 3B to the
Indenture. The Obligations shall be subject to all of the terms and conditions
set forth in the Indenture. Supplement No. 1 to the Trust Indenture, Amendment
No. 2 to the Security Agreement, and the Obligations to be issued as a fixed
rate note shall be executed and delivered by the Shipowner on the Effective
Date.


Except as so amended, the provisions of the Commitment shall apply to and govern
this Amendment No. 1 to Commitment to Guarantee Obligations.


Capitalized terms not specifically defined herein shall have the respective
meanings stated in Schedule A to the Trust Indenture dated May 28, 2003, as
amended, between the Shipowner and the Indenture Trustee.


This Amendment No. 1 to Commitment to Guarantee Obligations may be executed in
several counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.


Notwithstanding any provision herein, in the event there are any inconsistencies
between the original of this document held by the Secretary, and an original
held by any other party to this transaction, the provisions of the original held
by the Secretary shall prevail.

-2-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Amendment No. 1 to Commitment to Guarantee Obligations
has been executed and sealed by the United States and accepted and sealed by the
Shipowner on the day and year first above written.








UNITED STATES OF AMERICA
SECRETARY OF TRANSPORTATION


BY: MARITIME ADMINISTRATOR
(SEAL)




ATTEST:                                  ____________________________
Secretary




___________________________
Assistant Secretary






ROWAN COMPANIES, INC.


(SEAL)


ATTEST:                                By: _______________________  
Vice President- Finance and
Treasurer


 
___________________________
Secretary
 
 
-3-

--------------------------------------------------------------------------------